Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/694,986 TRIPOD STABILIZING BASE filed on 11/25/2019.  Claims 1-18 are pending.  

Election/Restrictions
Claims 8, 9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/5/2021.
The traversal is on the ground(s) that the examiner failed to show that the species are independent or distinct.  This is not found persuasive because the different structures including multiple attachment structures with different mechanical features (clips, clamps, slotted bars) would use different art, different queries and different searches and therefore is burdensome to the examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 11, is also withdraw as being dependent on withdrawn claim 9.  
Claims 14 and 15 are withdrawn as the “detachable tripod attachment” appears to be related to Figure 53 [see 0246].


Information Disclosure Statement
The information disclosure statement submitted on 12/17/2019 and 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7581703 to Coleman et al.
	With regards to claims 1 and 12, the patent to Coleman et al. discloses a tripod stabilizing base having a stabilizing mass (12b), a plurality of tripod attachment components (18, 20, 22) for connecting the tripod stabilizing base to a tripod; and a force transmitting member (32a, 32b, 32c) to transmit forces acting upon the tripod attachment components to the stabilizing mass; the force transmitting member operatively connected to each tripod attachment component; the force transmitting member operatively connected to the stabilizing mass.
	With regards to claim 2, Coleman et al. teaches, wherein the stabilizing mass has a plurality of individual stabilizing mass members (each side of 12b), the force transmitting member operatively connected to each individual stabilizing mass member.
	With regards to claims 3 and 4, Coleman et al. teaches a top cover (12a) and a bottom cover (bottom), the stabilizing mass (12b) being located between the top cover and the force transmitting member.
With regards to claim 6, Coleman et al. teaches wherein each of the plurality of tripod attachment components includes a clipping retention element (24, 26).
With regards to claim 7, Coleman et al. teaches that the plurality of tripod attachment components includes a base member (32b), a vertical stopping member (sides of 26) and a horizontal stopping member (top of 26). 
With regards to claim 13, Coleman et al. teaches wherein the stabilizing mass comprises a plurality of individual stabilizing mass members, a number of the individual stabilizing mass members equaling a number of the tripod attachment component connection members; the force transmitting member operatively connected to each individual stabilizing mass member.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.  
With regards to claim 5, the prior art does not teach a plurality of individual stabilizing mass members and the plurality of tripod attachment components being located in a circular manner; the stabilizing mass being located inside the circular manner of the plurality of tripod attachment components; the plurality of individual stabilizing mass members being outside the circular manner of the plurality of tripod attachment components.
With regards to claim 10, the prior art does not teach a tripod stabilizing base having a plurality of individual stabilizing mass elements; a plurality of tracks, each track being located between two individual stabilizing mass elements; a tripod attachment component located on each of the plurality of tracks, each tripod attachment component being movable along the track; and a force transmitting member to transmit forces acting upon the tripod attachment components to plurality of individual stabilizing mass elements; the force transmitting member operatively connected to each tripod attachment component; the force transmitting member operatively connected to each individual stabilizing mass element; the tripod attachment component including a locking element for engaging the track to lock the tripod attachment component at a location along the track.







Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/23/21